Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments on pages 13 with respect to 35 U.S.C. 102 and Chen have been fully considered but they are not persuasive.  The examiner notes that applicant is attempting to rely on foreign priority to overcome the rejection.  As stated in the prior action:

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

No translation has been provided as such applicant still cannot rely on the foreign priority. 

Applicant’s arguments, see page 14 and 15, with respect to  rejection under 35 U.S.C. 102 and the Wang reference have been fully considered and are persuasive.  The rejection  of claims 1,6,11,16 and 17 has been withdrawn. The amendments have overcome the rejection





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s)  1-3,5-8,10-13,15,16 and 17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. “Seq2Img: a sequence to image based approach words IP traffic classification using convolution neural networks” Cited in the IDS  .

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.


Re claim 1 Chen discloses A data stream identification method, wherein the method comprises: obtaining packet transmission attribute information of N consecutive packets in a target data stream, wherein N is a positive integer greater than 1 (see page 1274 section b (1) The sequence of packet sizes of a bidirectional flow: s1, s2, ··· , sN , where N is the number of packets we used. ); generating feature images of the packet transmission attribute information of the N consecutive packets based on  probability distribution of the packet transmission attribute information of the N consecutive packets (see abstract “The basic idea is to employ a compact nonparametric kernel embedding based method to convert early flow sequences into images which fully capture the static and dynamic behaviors of different applications” note that packets are turned to images which capture different behaviors);  ( see section IV C. 2nd paragraph Our hypothesis is that different applications generate packet sequences with different static and dynamic characteristics which are revealed from the marginal distribution p(Ij ) as well as the conditional distribution p(Ij+1|Ij). Besides the location and scale information (the mean and the standard deviation) of a distribution, its shape especially some local structures can also be exploited to discriminate different applications.” Note that  a probability distribution is used )

and inputting the feature images into a pre-trained image classification model, to obtain a target application identifier corresponding to the target data stream (see page 271 second column first paragraph  “apply convolutional neural networks to classify images to different network applications”  note that the images are classified into particular network applications ).

Re claim 2 Chen discloses 

wherein packet transmission attribute information of each packet comprises at least one type of packet transmission attribute information; and the generating feature images of the packet transmission attribute information of the N consecutive packets based on the probability distribution of the packet transmission attribute information of the N consecutive packets comprises: organizing a same type of packet transmission attribute information in the packet transmission attribute information of the N consecutive packets into a sequence in an order of packet arrival time, to obtain at least one type of transmission attribute information sequence see section IV C. first paragraph  “We can always represent an early segment of a bidirectional flow by a sequence of information {I1, I2, ··· , IN } where Ij could be the jth packet size sjor the jth packet inter-arrival time Δt or the direction of the jth packet dj or their combination.;” note that the packets may be arranged according to  arrival )

determining a static behavior feature matrix and a dynamic behavior feature matrix that are corresponding to each type of transmission attribute information sequence in the at least one type of transmission attribute information sequence, wherein the static behavior feature matrix is a feature matrix used to describe a marginal probability distribution p(I.sub.j) of the transmission attribute information sequence, the dynamic behavior feature matrix is a feature matrix used to describe a conditional probability distribution p(I.sub.j+1|I.sub.j) of the transmission attribute information sequence, I.sub.j is packet transmission attribute information corresponding to any packet of the N consecutive packets in the transmission attribute information sequence, and I.sub.j+1 is packet transmission attribute information corresponding to a next packet of the any packet in the transmission attribute information sequence ( see section IV C. 2nd paragraph Our hypothesis is that different applications generate packet sequences with different static and dynamic characteristics which are revealed from the marginal distribution p(Ij ) as well as the conditional distribution p(Ij+1|Ij). Besides the location and scale information (the mean and the standard deviation) of a distribution, its shape especially some local structures can also be exploited to discriminate different applications.” Note that   static and dymaic features are extracted); and using the static behavior feature matrix and the dynamic behavior feature matrix as the feature images of the packet transmission attribute information of the N consecutive packets ( see section IV C third paragraph s introduced in Section III, we apply an efficient and nonparametric way to represent the marginal p(Ij ) and conditional distribution p(Ij+1|Ij ) by the RKHS mean embeddings. To be more specific, we map the distributions from the original space to the corresponding RKHS according to Sec. III-A. Note that since we have three dimensions of flow attributes sj , Δtj and dj in Ij , and thus in total we can represent an early segment of a flow by an image with 6 channels including μ⊗ s , Us+|s, μ⊗ t , Ut+|t, and μ⊗ d , Ud+|d. For illustration, we show images regarding to the marginal distribution of the packet size of Instagram and Facebook in Fig. 3.”.


Re claim 3 Chen discloses wherein the packet transmission attribute information of each packet comprises one or more of the following types of packet transmission attribute information: a packet length, a packet arrival time interval, and a packet upstream/downstream attribute (see section IV B. “(1) The sequence of packet sizes of a bidirectional flow: s1, s2, ··· , sN , where N is the number of packets we used. (2) The sequence of packet inter-arrival time of a bidirectional flow: Δt1, Δt2, ··· , ΔtN−1. (3) The sequence of packet direction of a bidirectional flow: d1, d2, ··· , dN , where di = 1 indicates that the ith packet is sent from endhost A to endhost B and viceversa.”).

Re claim 5 Chen discloses Chen discloses  wherein the image classification model comprises a convolutional neural network; and the method further comprises: when the feature images are input into the image classification model, inputting auxiliary identification information through a fully-connected layer of the image classification model, wherein the auxiliary identification information comprises at least one or more of the following: the packet transmission attribute information of the N consecutive packets, an Internet Protocol (IP) address of a background server corresponding to the target data stream, and a port identifier of the background server (see section IV D “IP is useful in distinguishing different applications, and thus the server IP is also fed to the first full connection layer. To make our framework more robust, besides the image, we also feed the original attributes to the full connection layer and thus 28 features are concatenated with the output of the convolutional layers as inputs to the next layer.”).

Re claim 6 Chen discloses an apparatus comprising a memory and a processor operatively coupled to the memory wherein the processor( see section IV D first paragraph note that the method is implemented on a server) is configured to preform the method of claim 1 (see the rejection of claim 1 )

Re claim 7 8 and 10 the additional features of these claims are similar to the features disclosed in 2 3 and 5 and are likewise rejected.


Re claim  11 Chen discloses  A server ( see section IV D first paragraph note that the method is implemented on a server), wherein the server comprises a receiver and a processor, wherein the receiver(see abstract the data is performed on internet traffic this must be received over the internet) is configured to obtain packet transmission attribute information of N consecutive packets in a target data stream, wherein N is a positive integer greater than 1 obtaining packet transmission attribute information of N consecutive packets in a target data stream, wherein N is a positive integer greater than 1 (see page 1274 section b (1) The sequence of packet sizes of a bidirectional flow: s1, s2, ··· , sN , where N is the number of packets we used. ); and the processor is configured to( see section IV D first paragraph note that the method is implemented on a server): 
Generate feature images of the packet transmission attribute information of the N consecutive packets based on the packet transmission attribute information of the N consecutive packets (see abstract “The basic idea is to employ a compact nonparametric kernel embedding based method to convert early flow sequences into images which fully capture the static and dynamic behaviors of different applications” note that packets are turned to images which capture different behaviors” ); 

and input the feature images into a pre-trained image classification model, to obtain a target application identifier corresponding to the target data stream (see page 271 second column first paragraph  “apply convolutional neural networks to classify images to different network applications”  note that the images are classified into particular network applications ).

Re claim 12 13 and 15 the additional features of these claims are similar to the features disclosed in 2 3 and 5 and are likewise rejected.

Re claim 17 Chen discloses an server comprising a memory and a processor operatively coupled to the memory wherein the processor( see section IV D first paragraph note that the method is implemented on a server) is configured to preform the method of claim 1 (see the rejection of claim 1 )

Re claim 19 Chen discloses 

wherein packet transmission attribute information of each packet comprises at least one type of packet transmission attribute information; and the generating feature images of the packet transmission attribute information of the N consecutive packets based on the probability distribution of  the packet transmission attribute information of the N consecutive packets comprises: organizing a same type of packet transmission attribute information in the packet transmission attribute information of the N consecutive packets into a sequence in an order of packet arrival time, to obtain at least one type of transmission attribute information sequence see section IV C. first paragraph  “We can always represent an early segment of a bidirectional flow by a sequence of information {I1, I2, ··· , IN } where Ij could be the jth packet size sjor the jth packet inter-arrival time Δt or the direction of the jth packet dj or their combination.;” note that the packets may be arranged according to arrival  )

determining a static behavior feature matrix and a dynamic behavior feature matrix that are corresponding to each type of transmission attribute information sequence in the at least one type of transmission attribute information sequence, wherein the static behavior feature matrix is a feature matrix used to describe a marginal probability distribution p(I.sub.j) of the transmission attribute information sequence, the dynamic behavior feature matrix is a feature matrix used to describe a conditional probability distribution p(I.sub.j+1|I.sub.j) of the transmission attribute information sequence, I.sub.j is packet transmission attribute information corresponding to any packet of the N consecutive packets in the transmission attribute information sequence, and I.sub.j+1 is packet transmission attribute information corresponding to a next packet of the any packet in the transmission attribute information sequence ( see section IV C. 2nd paragraph Our hypothesis is that different applications generate packet sequences with different static and dynamic characteristics which are revealed from the marginal distribution p(Ij ) as well as the conditional distribution p(Ij+1|Ij). Besides the location and scale information (the mean and the standard deviation) of a distribution, its shape especially some local structures can also be exploited to discriminate different applications.” Note that   static and dymaic features are extracted); and using the static behavior feature matrix and the dynamic behavior feature matrix as the feature images of the packet transmission attribute information of the N consecutive packets ( see section IV C third paragraph s introduced in Section III, we apply an efficient and nonparametric way to represent the marginal p(Ij ) and conditional distribution p(Ij+1|Ij ) by the RKHS mean embeddings. To be more specific, we map the distributions from the original space to the corresponding RKHS according to Sec. III-A. Note that since we have three dimensions of flow attributes sj , Δtj and dj in Ij , and thus in total we can represent an early segment of a flow by an image with 6 channels including μ⊗ s , Us+|s, μ⊗ t , Ut+|t, and μ⊗ d , Ud+|d. For illustration, we show images regarding to the marginal distribution of the packet size of Instagram and Facebook in Fig. 3.”.

Allowable Subject Matter
Claim 4, 9, 14, 18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669